 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   REBECCA RYAN,                                    Case No. 1:19-cv-00973-SAB

12                   Plaintiff,                       ORDER REQUIRING PLAINTIFF’S
                                                      COUNSEL A COPY OF THIS ORDER UPON
13           v.                                       PLAINTIFF AND FILE PROOF OF SERVICE

14   COMMISSIONER OF SOCIAL                           FIVE DAY DEADLINE
     SECURITY,
15
                     Defendant.
16

17

18          On July 16, 2019, Rebecca Ryan (“Plaintiff”) filed this action seeking judicial review of a

19 final decision of the Commissioner of Social Security (“Defendant”) denying her application for
20 disability benefits pursuant to the Social Security Act. On March 24, 2020, a stipulation was

21 filed and this matter was remanded for further proceedings. On May 18, 2021, Plaintiff’s

22 counsel (“Petitioner”) filed a motion for attorney fees pursuant to section 406(b) of the Social

23 Security Act.

24          Upon review of Petitioner’s motion, although the motion for attorney fees was served

25 upon Plaintiff, it did not inform Plaintiff that she may file an objection to the motion. Plaintiff is

26 hereby advised that she may file objections, if any, to the motion for attorney fees. The Court
27 shall provide Plaintiff and Defendant with thirty days in which to file objections or any other

28 appropriate response to the instant motion for attorney fees.


                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Any objection or response to Petitioner’s motion for attorney fees shall be

 3                  filed within thirty (30) days of the date of service of this order;

 4          2.      Within five (5) days of the date of entry of this order, Petitioner shall

 5                  serve a copy this order upon Plaintiff; and

 6          3.      Upon serving Plaintiff this order, Petitioner shall promptly file a proof of

 7                  service.

 8
     IT IS SO ORDERED.
 9

10 Dated:        May 24, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
